DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 12/29/2020.
Claims 1, 3-16, 19, 20 and 22 are currently pending in this application. Claims 1, 11, 14-16 and 22 have been amended. Claims 2, 17, 18 and 21 are cancelled. Claims 19-22 are new.
Note: examiner is authorized to amend the claims 1 and 22 and cancel the claim 21 during the interview with the attorney, Jinchul Hong (reg. no. 77,903) on 03/02/2021. See also the attached interview summary for details.
No new IDS has been filed.

Response to Arguments
The previous 112(b) rejections to claims 1 and 3-16 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 102 rejections to claims 1 and 3-16 have been withdrawn in response to the applicants’ amendments/remarks including the proposed examiner amendments.

Allowable Subject Matter
Claims 1, 3-16, 19, 20 and 22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in phone interview with Jinchul Hong (reg. no. 77,903) on 03/02/2021.

IN THE CLAIMS
Claim 1 (Amended): A physically unclonable function (PUF) device comprising:
a memory cell array including a plurality of memory cells;
a selecting circuit configured to select one or more memory cells among the plurality of memory cells in response to a challenge; and
a sense amplifier and quantizer configured to generate a quantize signal from the selected memory cell,
wherein the PUF device performs a plurality of program-initialize cycles (P/E cycles) on the selected memory cell to generate the quantize signal based on a cycle-to-cycle variation of the selected memory cell, and
wherein the PUF device obtains a resistance state section of a program state of the selected memory cell based on the cycle-to-cycle variation of the selected memory cell, divides the resistance state section into a plurality of quantization sections based on a plurality of reference resistors, and generates a plurality of quantize signals corresponding to the plurality of quantization sections, respectively, by comparing a resistance level of the selected memory cell with resistance levels of the plurality of reference resistors.

Claim 21 (Cancelled).

Claim 22 (Amended): The PUF device as set forth in claim 1, wherein the PUF device generates the quantize signal by performing a logical operation on the plurality of quantize signals.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1 and 11,

Zhu et al. (US 2015/0071432 A1) teaches a physically unclonable function (PUF) based on an array of magneto-resistive random-access memory (MRAM) cells. A challenge to the array of MRAM cells may identify some of the cells to be used for the PUF. Each MRAM cell may include a plurality of magnetic tunnel junctions (MTJs), where the MTJs may exhibit distinct resistances due to manufacturing or fabrication variations. A response to the challenge may be obtained for each cell by using the resistance(s) of one or both of the MTJs for a cell to obtain a value that serves as the response for that cell. The responses for a plurality of cells may be at least partially mapped to provide a unique identifier for the array. The responses generated from the array of cells may serve as a PUF that may be used to uniquely identify an electronic device - see figs. 8, 18; abstract, paras. [0036], [0038]-[0039] and [0041] of Zhu.

Pekny (US 2012/0191923 A1) teaches a method, device, and system for outputting data particular quantization of data from memory devices and systems. Outputting data particular quantization of data can include enabling a particular one of a plurality of different quantizations of data. A sensing operation, such as a read or program verify operation, can include sensing a voltage and/or current change of a bit line coupled to a selected cell in order to determine the state of the selected cell – see abstract, fig. 5; paras. [0011], [0022] of Pekny.

Afghah et al. (US 2017/0141929 A1) teaches an implementations of physically unclonable functions (PUFs) for cryptographic and authentication. The outputs of a particular PUF device are sorted into a plurality of different states arranged to capture a profile of the physical parameters determining the operation of the PUF. Because the multiple states are tied to the PUF's physical characteristics, the multi-state output of the PUF enables a prediction of error rates for the PUF's output. A Machine Learning Engine (MLE) can analyze the current output of the PUF device in conjunction with the PUF's known and predictable error rates to account for variations in PUF output over time. Natural drifts of the PUF's output therefore do not result in errors such as negative authentication, while statistically abnormal challenges may still be caught and flagged as a strong negative authentication – see abstract, fig. 1; paras. [0016]-[0017] of Afghah.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, 
the claim 1 in a physically unclonable function (PUF) device for:
the PUF device performs a plurality of program-initialize cycles (P/E cycles) on the selected memory cell to generate the quantize signal based on a cycle-to-cycle variation of the selected memory cell, and
wherein the PUF device obtains a resistance state section of a program state of the selected memory cell based on the cycle-to-cycle variation of the selected memory cell, divides the resistance state section into a plurality of quantization sections based on a plurality of reference resistors, and generates a plurality of quantize signals corresponding to the plurality of quantization sections, respectively, by comparing a resistance level of the selected memory cell with resistance levels of the plurality of reference resistors.

the claim 11 in a method of a physically unclonable function (PUF) device for:
selecting one or more memory cells among a plurality of memory cells in response to a challenge;
performing a plurality of program-initialize cycles (P/E cycles) on the selected memory cell to obtain a resistance state section of a program state of the selected memory cell based on a cycle-to-cycle variation of the selected memory cell; and 
dividing the resistance state section into a plurality of quantization sections based on a plurality of reference resistors to generate a plurality of quantize signals corresponding to the plurality of quantization sections, respectively.

Dependent claims 3-10, 12-16, 19, 20 and 22 are allowed as they depend from allowable independent claim 1 or 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495